DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, and 9 are objected to because they recite "[the] at least one guide element" where "the at least one rolling guide element" is recited elsewhere throughout the claims. Consistent terminology should be used. Further, claim 5 is objected to because it lacks an article (e.g. "the") preceding "at least one guide element" in lines 1-2. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-7, 9, 10, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 14 have each been amended to recite "the towed agricultural implement further comprising a linear drive connected between the suspension support and the depth guide wheel" in lines 18-20 and 16-18, respectively. However, a linear drive connected to the depth guide wheel was neither described nor shown in the application as filed. To the contrary, structure is shown between in the linear drive (52, 54) and the depth guide wheel (36) in Fig. 3B. Further, said structure necessarily includes the claimed depth guide wheel bearing. If it did not, the depth guide wheel would be unable to function (i.e. rotate) as disclosed. Therefore, the claimed connection is new matter, and claims 1 and 14 are rejected under 35 U.S.C. 112(a). Claims 2, 3, 5-7, 9, 10, 15, and 16 are rejected because each depends from either claim 1 or claim 14, and thus each includes the new matter set forth above.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rolling guide element" in line 16. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the at least one guide element" in line 21. There is insufficient antecedent basis for this limitation in the claim.
Again, claims 2, 3, 5-7, 9, 10, 15, and 16 are rejected because each depends from either claim 1 or claim 14.
Claim 7 recites "a linear drive" in line 1. However, claim 1 (from which claim 7 depends) previously sets forth "a linear drive" in line 19. It is unclear if these are the same linear drive or if another or different linear drive is being introduced. Therefore, claim 7 is indefinite and rejected under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 9, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner et al. (US 4,126,187) in view of Frasier (US 6,076,613) and further in view of Foley et al. (US 5,054,560)

With respect to claim 1, Schreiner discloses a towed agricultural implement comprising
a central frame (including 10) with a connecting device (20) wherein side frames are arranged laterally to the central frame, which side frames can be pivoted around axes running parallel to the direction of travel or obliquely in space,
wherein at least one rolling guide element rolling (including 18) on arable land is mounted on the central frame forward of the side frames and at least one depth guide wheel (102) rolling on arable land is mounted on a suspension support connected to and extending forward of each side frame (see Fig. 2), the at least one rolling guide element is mounted on the central frame having a first axis of rotation, each of the depth guide wheels is pivotably mounted about an upright pivot axis extending through a swiveling holder (see Figs. 1, 2), wherein each of the depth guide wheels is rotatably mounted on a respective swiveling holder having a second axis of rotation, the second axis of rotation of each of the depth guide wheels lies in the plane or adjacent to the plane of the upright pivot axis, and wherein the first axis of rotation and the second axis of rotation are axially offset relative to one another (see Fig. 2).

Additionally, the examiner has taken Official Notice that it is old and well-known to mount wheels on agricultural implements with bearings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the wheels with bearings to reduce wear.

Schreiner does not explicitly disclose a linear drive connected between the suspension support and the depth guide wheel and operable for limiting swiveling or locking the depth guide wheels. Frasier teaches a towed agricultural implement (10) having depth guide wheels (see Figs. 11, 12; which "may also be provided on the wing section wheels 26, 28") mounted on a suspension support (including 64) and mounted about an upright pivot axis extending through a swiveling holder (including 128), the towed agricultural implement further comprising a linear drive (including 130, 132) connected between the suspension support and the depth guide wheel (operably "connected between" as shown by Applicant) and operable for allowing the depth guide wheels to pivot freely about the upright pivot axis (when desired) and for bringing the depth guide wheels into and limiting the depth guide wheels in an at least largely parallel alignment to a guide element (such as 18; when desired).
Schreiner and Frasier are analogous because they both disclose guide wheels for agricultural implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Schreiner with the limiting means as taught by Frasier in order to maintain a desired position and to avoid drift. (See Frasier, col. 7, lines 37-42.)

Neither Schreiner nor Frasier explicitly discloses the guide wheel being freely pivotable during forward travel and having a locked alignment during reverse travel. Foley teaches a towed agricultural implement comprising depth guide wheels (including 20), wherein said depth guide wheels are each pivotably mounted about an upright axis with a swiveling holder, and towed agricultural implement having means for allowing said depth guide wheels to pivot freely about said upright axis during forward travel of the implement, and for bringing the depth guide wheels into and limiting the depth guide wheels in alignment during a reverse travel (see col. 1, lines 21-29).
Schreiner, Frasier, and Foley are analogous because they all disclose guide wheels for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the selective limiting means as taught by Foley in order to permit easy backing of the implement and for stability.

Additionally, it is also noted that some limitations of the claims appear to disclose only functions performed by the claimed apparatus only under certain conditions (e.g. "during...") that are not always required when considered under the broadest reasonable interpretation standard.

With respect to claim 3, Foley teaches limiting the direction of rotation, and Schreiner teaches the greater the offset of the first axis of rotation from the second axis of rotation is, the greater the swivel angle is.

With respect to claim 6, Schreiner discloses the depth guide wheels having an adjustable height (relative to the central frame via pivotal mounting of the side frames).

With respect to claim 7, Frasier teaches the linear drive (including 130, 132) associated with the swiveling holder (including 128).

With respect to claim 9, Schreiner discloses the at least one guide element (including 18 and central 102s) being mounted on the central frame pivotably about an upright pivot axis wherein the at least one guide element and the depth guide wheels have different swivel angles during cornering (dependent upon the center of the cornering).

With respect to claim 10, Schreiner discloses the first axis of rotation and the second axis of rotation having a horizontal orientation oriented transversely to the direction of travel (see Fig. 2).

With respect to claim 16, Schreiner discloses a hopper (16) for carrying material to be distributed and attached to the central frame over the at least one rolling guide element.

Claims 2, 14 ,and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schreiner in view of Frasier in view of Foley as set forth above, and further in view of Friel et al. (DE 102012103570)

With respect to claims 2 and 14, Schreiner, Frasier, and Foley disclose the limitations regarding claim 1, above. Neither Schreiner, Frasier, nor Foley explicitly discloses the upright pivot axis of the depth guide wheels being inclined relative to a vertical axis, wherein this inclination is between 15 and 75 degrees.
Friel discloses a towed agricultural implement comprising a central frame (including 1, 5) mounted on at least one rolling support (including central 11s) and having laterally extending side frames (including 6, 7) which are pivotally mounted relative to the central frame rearward of the at least one rolling support,
at least one depth guide wheel (including side 11s) is mounted on a suspension support (of 10) connected to and extending forward of each side frame, each said depth guide wheel is rotatably mounted on a bearing for rotation about a horizontally extending axis and the bearing is connected to a swiveling assembly (including 12, 13) which is mounted to the suspension support such that the bearing pivots about an upright pivot axis which is inclined relative to a vertical axis between 15 degrees and 75 degrees from behind the vertical axis and above the horizontally extending axis of rotation of the respective depth guide wheel to forward of the vertical axis and below the horizontally extending axis of the depth guide wheel (see Fig. 2 and para. 14).
Schreiner, Frasier, Foley, and Friel are analogous because they all disclose guide wheels for agricultural implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the inclined means as taught by Friel in order to achieve a simplified arrangement that requires less installation space.

With respect to claim 15, Schreiner discloses a hopper (16) for carrying material to be distributed and attached to the central frame over the at least one rolling guide element.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schreiner in view of Frasier in view of Foley as applied to claim 1 above, and further in view of Gramlow (US 8,931,573).

Neither Schreiner, Frasier, nor Foley explicitly discloses a crawler track. Gramlow discloses a towed agricultural implement comprising at least one guide element being a crawler track (including 70).
Schreiner, Frasier, Foley, and Gramlow are analogous because they all disclose towed agricultural implements having folding frames. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the track means as taught by Gramlow in order to improve the ability to operate in wet fields.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the previous assertion of Official Notice (in the Final Rejection of 10/29/2020, which is repeated above) is taken to be admitted prior art because Applicant did not traverse the examiner's assertion of Official Notice. See MPEP §2144.03(C).


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/JFM/6/15/21